IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

FRANK A. L. MOSLEY,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-3720

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 8, 2014.

An appeal from the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

Nancy A. Daniels, Public Defender, and Glen P. Gifford, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Donna A. Gerace, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      A jury convicted Frank A. L. Mosley of lewd and lascivious molestation

(Count I) and aggravated stalking (Count II). Mosley was sentenced to consecutive
sentences with prison releasee reoffender (PRR) enhancement on both counts.

Mosley appealed his judgment and sentence. His convictions were affirmed by this

court without comment, but the case was remanded to the trial court for

resentencing. In reversing the original sentence, we explained that PRR sentences

may not be ordered to run consecutively when the crimes were committed during a

single criminal episode. Mosley v. State, 112 So. 3d 538 (Fla 1st DCA 2013), rev.

granted, No. SC13-704 (Jan. 14, 2014). On remand, the trial court sentenced

Mosley to consecutive sentences, but removed the PRR designation from Count II.

      Mosley appeals his new sentences, arguing that he should be awarded jail

time credit against both counts of his consecutive sentences, and that he should

have been offered assistance of counsel upon resentencing. We do not agree with

Mosley that presentence jail credit should apply to both counts of his consecutive

sentences. Jail time credit need not be applied to all consecutive sentences.

Gillespie v. State, 910 So. 2d 322, 324 (Fla. 5th DCA 2005). A defendant “is not

entitled to have his jail time credit pyramided by being given credit on each

sentence for the full time he spends in jail awaiting disposition of multiple charges

or cases.” Miller v. State, 297 So. 2d 36, 38 (Fla. 1st DCA 1974). Because Mosley

is not entitled to jail time credit on both counts of his consecutive sentences, the

trial court did not err in awarding Mosley presentence jail time only for Count I.




                                          2
      However, we agree with Mosley that the trial court erred in failing to offer

him assistance of counsel. A defendant has the right to be represented by counsel

during a resentencing hearing where the court is exercising discretion. Bines v.

State, 837 So. 2d 1146, 1147 (Fla. 1st DCA 2003).

      REVERSED and REMANDED for resentencing.

THOMAS, ROWE, and MAKAR, JJ., CONCUR.




                                        3